Exhibit 10.35

STOCK ESCROW AGREEMENT




This Stock Escrow Agreement (this "Agreement") is made and entered into as of
November __, 2011 by and among between Long Side Ventures LLC, a Florida limited
liability company ("Investor") Medical Care Technologies., Inc. (the “Company”),
and Jonathan D. Leinwand, P.A. ("Escrow Agent").  Capitalized terms used herein
but not otherwise defined shall have the meanings of such terms as defined in
the Convertible Debenture with an original issuance date of December 9, 2011
between Investor and the Company (the “Agreement”).


WHEREAS, Investor is the Holder of that certain Amended and Restated Convertible
Debenture;


WHEREAS, the Parties agree to the issuance of 30,000,000 (Thirty Million) shares
of the Company to be held in Escrow pursuant hereto as collateral for the
Company’s obligations under the Agreement, (the “ Escrowed Shares”); and


WHEREAS, Investor and Company wish to designate a third party to hold the Shares
as collateral pursuant to the Agreement and Escrow Agent has agreed to act in
this capacity in accordance with the terms hereof.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.  Appointment of Escrow Agent.  Investor and Company hereby designate Jonathan
D. Leinwand, P.A., as Escrow Agent, and Escrow Agent accepts such appointment
for the purposes set forth in this Agreement. The parties hereto acknowledge and
agree that Escrow Agent serves as legal counsel to Investor, and Escrow Agent is
serving hereunder as a convenience for the parties hereto; and that Escrow Agent
may serve as legal counsel to Investor in connection with any matter arising
under the Agreement and any dispute and/or procedure under this Agreement; it
being acknowledged and agreed that any conflict with respect to such activities
are hereby waived in their entirety.


2. Deposit into Escrow.  On or prior to the Closing Date, Company shall deliver
to Escrow Agent the Escrowed Shares in the name of the Company and with a
medallion guaranteed stock power and corporate resolution. The Escrowed Shares
shall be distributed by Escrow Agent only in accordance with Section 5 below.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Duties of Escrow Agent.


(a) The duties of Escrow Agent hereunder shall be limited to the safekeeping of
the Escrowed Shares and to the transfer and distribution of the same in
accordance with the provisions of this Agreement, and no implied duties or
obligations shall be read into this Agreement against Escrow Agent. Escrow Agent
shall be protected in acting in accordance with the provisions of this Agreement
upon any written notice, request, waiver, consent, receipt, certificate or other
document furnished to it, as to its validity, the effectiveness of its
provisions, the identity or authority of the person executing or depositing the
same, the truth and acceptability of any information therein contained, which
Escrow Agent in good faith believes to be genuine. Escrow Agent will not be
liable for any error of judgment, or any act or step taken or omitted by it in
good faith, or for any mistake of fact or law or for anything it might do or
refrain from doing in connection herewith, except to the extent such action
shall be proved to constitute gross negligence or willful misconduct on the part
of Escrow Agent. Escrow Agent shall have no duties except those that are
expressly stated herein, and it shall not be bound by any notice of any claim,
or demand with respect thereto, or any waiver, modification, amendment or
termination of this Agreement until written notice of the same shall have been
received by it and approved by it.


(b) Escrow Agent shall have no responsibility or obligation of any kind in
connection with this Agreement or the Escrowed Shares except as set forth herein
and shall not be required to deliver the Escrowed Shares or any part thereof or
take any action with respect to any matters that might arise in connection
therewith, other than to receive, hold and deliver the Escrowed Shares as herein
provided.


4.           Intentionally Left Blank


5. Distributions.


(a)  
Upon receipt by Escrow Agent of a written notice signed by Investor that an
Event of Default under the Agreement has occurred and is continuing, Escrow
Agent shall promptly deliver to Investor or its designated agent that number of
the Escrowed Shares designated in the notice, together with all related stock
powers or other transfer documentation then possessed by Escrow Agent;

 
(b)  
Each of Investor and Company agree to provide all assistance requested by Escrow
Agent in connection with the transfers described above, including without
limitation substituting if necessary physical stock certificates to facilitate
division of the applicable shares among Investor and Company and executing
appropriate stock powers or other documentation required to facilitate such
transfers.



6. Additional Rights and Obligations.


(a) The Escrowed Shares shall be registered in the name of Escrow Agent. Neither
the Escrow Agent or the Investor shall not be entitled to any rights of a
shareholder with regard to such shares, including voting rights and dividends,
as long as they remain in escrow. Any shares released from Escrow pursuant
hereto shall have all the rights of any other shares of the same class.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) If the outstanding shares of Company shall be changed into or exchanged for
a different number or kind of shares of stock or other shares of Company or any
other entity, whether through reorganization, recapitalization, stock split,
combination of shares, sale of assets, merger or consolidation, whether or not
Company is the surviving corporation, then Company shall be obligated to
substitute for the Escrowed Shares the number and kind of shares of stock or
other securities or other consideration into which each applicable outstanding
share of Escrowed Shares shall be so changed. In such event, such additional or
substituted securities shall be deemed "Escrowed Shares" as such term is used in
this Agreement.


(c) During the Escrow Period, neither of the Investor nor Company shall be
entitled to sell any of the Escrowed Shares except in accordance with the
applicable provisions of the Agreement and this Escrow Agreement.


7. Indemnification. Investor and Company, jointly and severally, hereby agree to
indemnify and defend Escrow Agent against and hold Escrow Agent harmless from,
any costs, damages, judgments, attorneys' fees, expenses, obligations and
liabilities of any kind or nature that may be suffered or incurred by Escrow
Agent as a result of, in connection with or hereby arising out of the acts or
omissions of Escrow Agent in the performance of, or pursuant to, this Agreement.
If any controversy arises between the parties or with any other person with
respect to the subject matter of this Agreement, Escrow Agent shall not be
required to determine the same or to take any action thereupon, but may await
the settlement or disposition of any such controversy. In such event, Escrow
Agent shall not be liable for interest or damages, except to the extent such
action shall be proved to constitute gross negligence or willful misconduct on
the part of Escrow Agent.


8. Right of Interpleader. Should any controversy arise involving the parties
hereto or any of them or any other person, firm or entity with respect to this
Agreement or the Escrowed Shares, or should a substitute escrow agent fail to be
designated as provided in Section 12 hereof, or if Escrow Agent should be in
doubt as to what action to take, Escrow Agent shall have the right, but not the
obligation, either to (a) withhold delivery of the Escrowed Shares until the
controversy is resolved, the conflicting demands are withdrawn or its doubt is
resolved or (b) institute a petition for interpleader in any court of competent
jurisdiction to determine the rights of the parties hereto. In the event Escrow
Agent is a party to any dispute, Escrow Agent shall have the additional right to
refer such controversy to binding arbitration.


9. Notices. All notices given by any party to any other party under this
Agreement shall be in writing and shall either be delivered by facsimile,
overnight courier or in person to the intended addressee. For purposes of such
notice, the addresses of the party shall be as set forth in the Agreement, and
shall be deemed given as provided in the Agreement. The address of Escrow Agent
is 20801 Biscayne Blvd., Suite 403, Aventura, FL 33180. Telephone: 954-903-7856;
Fax: 954-252-4265.


10. Governing Law. This Agreement and the obligations of the parties hereunder
shall be governed and construed in accordance with the laws of the State of
Florida with jurisdiction lying in Broward County, Florida.
 
 
 

--------------------------------------------------------------------------------

 
 
11. Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof. This Agreement may be
amended, extended or changed only by appropriate written instrument or by
instruments duly executed by each party to this Agreement.


12. Successors and Assigns. This Agreement and all of the terms, provisions and
conditions hereof shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors and assigns.
Escrow Agent may resign at any time by giving Investor and Company fifteen (15)
days prior written notice. In the event of such resignation, Company and the
Stockholders shall agree within fifteen (10) days of such notice upon a
successor escrow agent, and failing such agreement, the successor escrow agent
shall be any national banking association selected by Investor with deposits in
excess of $100,000,000.00. In the event a successor escrow agent is not
appointed by the end of such 15-day period, Escrow Agent may petition a court of
competent jurisdiction for the appointment of a successor escrow agent, and
Escrow Agent shall retain the Escrowed Shares until such appointment.


13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.


14.  Fees and Disbursements.  Escrow Agent shall prepare and deliver to Company
from time to time its statement containing its reasonable and customary fees and
disbursements incurred in connection with carrying out its activities in
connection with this Agreement.  Upon receipt of a written request from Company,
Investor agrees to promptly pay to Escrow Agent an amount equal to fifty percent
(50%) of such fees and disbursements.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 

LONG SIDE VENTURES LLC (INVESTOR)   JONATHAN D. LEINWAND, P.A.         (ESCROW
AGENT)               By:
 /s/ B. Kaplan
        Name:
B. Kaplan
  By:
Jonathan D. Leinwand, P.A.
  Title:
Principal
  Title:
Escrow Agent
                          MEDICAL CARE TECHNOLOGIES INC.         (COMPANY):    
                By: /s/ Ning C. Wu         Name: Ning C. Wu         Title:
President        

 